Double Patenting
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See Double Patenting
provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-14 are] rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16  of U.S. Patent No. US 11255601 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same subject matter to s refrigerator with a elevation deice to move container up and down, with a locking device  to lock the elevation device in a folder states and a support plate that that has a handle in the rear edge of the upper surface of the support plate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims -3 and 7 are rejected under 35 U.S.C 103(a) as being unpatentable over 20140265806 (“Hall et al.”) in view of US Pub No.: 20130145972 (“Knox et al.”)
 
Regarding Claim 1; Hall et al. discloses a refrigerator comprising:
a cabinet (10) that defines a storage chamber therein and a front opening in communication with the storage chamber, the storage chamber being configured to receive a container;
at least one door (20) configured to open and close at least a portion of the front opening of the cabinet;
a cooling device ([0008]) configured to cool the storage chamber; an elevation device (24) configured to be disposed at the storage chamber and to move the container upward and downward, the elevation device being configured to fold toward a bottom surface of the storage chamber and to unfold in a direction away from the bottom surface of the storage chamber; ([0024]
  a locking device (34, 61, 62) disposed at the elevation device (34) and configured to, based on the elevation device being rotated about a front end of the elevation device in a folded state in the storage chamber, lock the elevation device to the folded state and maintain the folded state ([0026]-[0028]; and
 a support plate (30) that is disposed at an upper end of the
elevation device and supports a lower end of the container.
	Hall et al. discloses the claimed invention the same invention except the support plate having handle disposed at the rear of the support plate that protrudes upward from an upper surface.
Knox et al. discloses a similar elevation device with the support plate (10) comprising a handle (24 disposed at a rear portion of the support plate and configured to be grasped by a user, handle disposed at the rear of the support plate that protrudes upward from an upper surface (as seen in Fig.12).
 It would have been obvious to one having skill in the art before the effective filing date of the invention that the support plate taught by Hall et al. could be configured with handles to assist in adjusting the height of the support, similar to the device taught by Knox et al.
	Regarding Claim 2, the combination discloses(Knox et al.)  wherein the handle and defines a groove (166) that is recessed rearward from a front side of the rear edge.	Regarding Claim 3, he combination discloses(Knox et al.) wherein the handle defines a handle hole (166) at a lower side of the handle, the handle extending vertically along the handle hole with respect to the upper surface of the support plate.
	Regarding Claim 7, the combination discloses(Hall et al.) wherein the elevation device comprises: an upper frame(30); a lower frame (44) disposed vertically below the upper frame; and a scissor assembly (34) disposed between the upper frame and the lower frame.
Allowable Subject Matter
Claims 4-6 and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637